DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 09, 2022.  In virtue of this amendment:
Claim 18 is cancelled;
Claims 31-42 are newly added; and thus,
Claims 1-17 and 19-42 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 31, 33 and 37-38 are objected to because of the following informalities:  
Claim 31, in line 4, --a-- should be inserted before “first electrically”
Claim 31, in line 7, --a-- should be inserted before “second electrically”
Claim 33, in line 4, --a-- should be inserted before “first electrically”
Claim 33, in line 7, --a-- should be inserted before “second electrically”
Claim 33, in line 11, --a-- should be inserted before “resistive material”
Claim 37, in line 4, --a-- should be inserted before “first electrically”
Claim 37, in line 7, --a-- should be inserted before “second electrically”
Claim 38, in line 4, --a-- should be inserted before “first electrically”
Claim 38, in line 7, --a-- should be inserted before “second electrically”
Appropriate correction is required.
Claims 32, 34-36 and 39 are also objected as being dependent upon objected claims 31, 33 and 38.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, 17 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien et al. (US 2019/0267711 of record).

    PNG
    media_image1.png
    468
    736
    media_image1.png
    Greyscale

With respect to claim 1, O’Brien discloses in figures 1-4 a printed circuit board antenna system comprising a printed circuit board stackup (figure 4 shows a stackup feature thereof) comprising a dielectric substrate (140, e.g., dielectric material or substrate) comprising first and second surfaces (S1-S2) that are opposite to one another (see figure 1); first electrically conductive material (figure 1 shows the radiating element 110 having a radiating material thereof) of an antenna element (110, e.g., radiating element) adjacent to the first surface of the dielectric substrate, wherein the antenna element is configured to emit electromagnetic energy (see paragraph 0025, e.g., “some electromagnetic energy radiated from the radiating element 110”); and second electrically conductive material (figure 1 shows the ground plane 120 having a ground conductive material thereof) of a ground plane (120, e.g., ground plane) adjacent to the second surface of the dielectric substrate (see figure 1), wherein the ground plane is aligned with the antenna element and configured to reflect some of the electromagnetic energy in a direction towards the antenna element (paragraph 0028, e.g., “electromagnetic energy reflected directly back from the ground plane 120 toward the radiating element 110”).
With respect to claim 2, O’Brien discloses that wherein the ground plane is positioned directly below the antenna element (see figure 1).
With respect to claim 12, O’Brien discloses that wherein the antenna system is unidirectional and the electromagnetic energy is emitted outwardly from the antenna system in a single direction away from the antenna system (figure 8A-8b shows a single direction thereof).
With respect to claim 17, O’Brien discloses that wherein the dielectric substrate is solid and substantially void of free space between the antenna element and the ground plane (see figure 1).
With respect to claim 40, O’Brien discloses that wherein the first electrically conductive material is provided at one layer of the printed circuit board stackup and the second electrically conductive material is provided at another layer of the printed circuit board stackup (see figure 4).
With respect to claim 41, O’Brien discloses that wherein the dielectric substrate comprises a plurality of layers (422, 432) of dielectric material (see figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 2019/0267711 of record) in view of Koul et al. (US 2022/0021123 of record).
With respect to claim 3, O’Brien discloses the antenna element is configured to emit the electromagnetic energy within a frequency range of 2.45 to 5.45 GHz.  However, O’Brien does not explicitly disclose that wherein the antenna element is configured to emit the electromagnetic energy within a frequency range of 10-40 GHz.
Koul discloses in figure 1B a PCB antenna system comprising a radiating element (140), a ground plane (110) and a dielectric substrate (120, 124), wherein the antenna element is configured to emit the electromagnetic energy within a frequency range of 10-40 GHz (see paragraph 0013, e.g., “the range of frequencies may comprise 6 GHz to 25 GHz”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of O’Brien with a predetermined frequency range as taught by Koul for the purpose of developing an efficient broadband polarization converter with size compactness without compromising the performance at higher oblique angle incidence since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Koul (see paragraph 0038).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 2019/0267711 of record) in view of Necsoiu et al. (US 2020/0194887 of record).
With respect to claim 15, O’Brien discloses all claimed limitations, as expressly recited in claim 1, except for specifying that further comprising a plurality of vias about perimeters of the antenna element and the ground plane, and wherein the vias comprise electrically conductive material between the first and second surfaces of the dielectric substrate.
Necsoiu discloses in figure 4 a system comprising a plurality of vias (47, e.g., a plurality of vias) about perimeters of the antenna element and the ground plane, and wherein the vias comprise electrically conductive material between the first and second surfaces of the dielectric substrate (see figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of O’Brien with a plurality of vias as taught by Necsoiu for the purpose of performing a shorting or coupling feature between the antenna patch and the ground plane thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 16, the combination of O’Brien and Necsoiu disclose that wherein the vias are provided in two rings (having two rings formed by the vias 47 with the antenna patch 21 and the ground plane 44 thereof) about the perimeters of the antenna element and the ground plane (see figure 4 of Necsoiu).
Allowable Subject Matter
Claims 19-30 are allowed.
Claims 4-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and claims 31-39 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
An antenna system comprising … “an electrically conductive ground plane adjacent to a second surface of the dielectric substrate, wherein the ground plane has a perimeter and is configured to reflect some of the electromagnetic energy in a direction towards the antenna element; and a resistive material within the perimeter of the ground plane, and wherein the resistive material has an increased electrical resistance compared with an electrical resistance of material of the ground plane”, in combination with the remaining claimed limitations as claimed in independent claim 19 (claims 20-30 would be allowable as being dependent on claim 19).
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argued that the claimed limitations reciting a printed circuit board antenna system comprising a PCB stackup are not shown nor suggested by the prior art in figure 1.
However, Examiner respectfully disagreed since the stackup feature clearly shows and discloses in figure 4 where there are two dielectric layers 422 and 432 formed stackup together thereof.

    PNG
    media_image2.png
    433
    690
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Walker – US 2014/0218258
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 11, 2022